*92VOTO DISIDENTE DE LA JUEZ DE APELACIONES SRA. RODRIGUEZ DE ORONOZ — 95 DTA 26
En el recurso instado la controversia a resolver es si un tribunal puede rechazar de plano una moción de traslado que cumple con los requerimientos de la Regla 82 de las Reglas de Procedimiento Criminal, 34 L.P.R.A., Ap. II, R. 82, sin la celebración de una vista eviden-ciaría.
I
En nuestro ordenamiento las Reglas 81 a la 88 de las de Procedimiento Criminal regulan el traslado de las causas en la esfera criminal. Los preceptos constitucionales de que todo acusado tiene el derecho a que su juicio se ventile ante un jurado imparcial compuesto por vecinos del distrito donde alegadamente ocurrieron los hechos imputados (Artículo II, Sección 11, de la Constitución del Estado Libre Asociado de Puerto Rico) y el derecho a un juicio justo e imparcial por imperativo de la cláusula del debido proceso de ley delimitan la aplicación de estas reglas. Pueblo v. Rodríguez Zayas, _ D.P.R. _ (1995), 95 J.T.S. 3.
Entre las citadas reglas, la 81 autoriza a los tribunales a ordenar el traslado de un caso si se demuestra que están presentes algunos de los fundamentos allí enumerados, entre los cuales está el de que no puede obtenerse un juicio justo e imparcial en el distrito donde está pendiente la causa.
La Regla 82 contiene los requisitos que debe cumplir la moción de traslado, se expresa cómo y cuándo se presenta y se específica que la moción debe ser señalada para discutirse.
Por otra parte, en la Regla 83 se dispone que al resolver la moción de traslado el tribunal debe considerar los hechos alegados en ella y en la declaración jurada que se acompaña. Se requiere que el tribunal considere, además, cualesquiera otras declaraciones juradas que se presenten y la evidencia que se admita en la vista que se celebre para resolver dicha moción.
Nuestro Tribunal Supremo ha establecido que el peso de la prueba para demostrar que procede el traslado recae sobre quien lo solicita y que el promovente de la moción tiene que presentar prueba de hechos específicos, no bastando meras creencias, opiniones o conclusio-nes. Pueblo v. Rodríguez Zayas, supra; Pueblo v. Sánchez Pérez, 122 D.P.R. 606 (1988); Maldonado v. Corte, 71 D.P.R. 537 (1950).
Así pues, debido a que la concesión de una solicitud de traslado no es asunto para hacerse livianamente, Pueblo v. Rodríguez Zayas, supra, tanto las Reglas de Procedimiento Criminal como la jurisprudencia del Tribunal Supremo reconocen la necesidad de una vista evidenciaría para que el promovente de la moción de traslado, sobre quien recae el peso de la prueba, presente prueba de los hechos específicos que según él evidencian la necesidad del traslado de la causa. Reglas 82 y 83 de las de Procedimiento Criminal; Pueblo v. Rodríguez Zayas, supra; Pueblo v. Sánchez Pérez, supra; Maldonado v. Corte, supra.
Expuesta tanto la norma como los criterios rectores para establecer la procedencia de una solicitud de traslado en un caso criminal, procedemos a aplicarla a los hechos específicos de la presente controversia.
II
Previo a la vista preliminar el peticionario presentó una moción de traslado al amparo de la Regla 81(a) de las Reglas de Procedimiento Criminal y una solicitud de vista evidenciaría a tenor con la Regla 83 de las Reglas de Procedimiento Criminal.
Alegó el peticionario en síntesis que la conducta impropia, indebida y antiética del *93Ministerio Fiscal era violatoria del debido proceso de ley y había maculado el foro donde se encontraba pendiente la causa afectando el derecho del imputado a un juicio justo e imparcial.
El Tribunal de Primera Instancia, Subsección de Distrito, declaró la moción no ha lugar en todas sus partes, resolviendo que no era necesaria la celebración de una vista para resolverla ya que el 20 de enero de 1995 la defensa había argumentado ante el Tribunal el alegado incidente que motivaba la solicitud de traslado.
El Panel coincide con el juez de instancia en que ya los fundamentos aducidos para fundamentar la moción de traslado habían sido argumentados el 20 de enero de 1995 y por lo tanto no había propósito útil o legítimo en celebrar una vista evidenciaria. Diferimos.
Primero. Nuestro ordenamiento penal no requiere la previa determinación de "utilidad" o "legitimidad" para la celebración de la vista evidenciaria de las Reglas 82 y 83 de Procedimiento Criminal. No podemos nosotros por tanto incorporar dichos requisitos a estas reglas. Las leyes penales, incluyendo las reglas procesales penales que son adoptadas de conformidad a un proceso ordenado en la Constitución que le permite un nivel de intervención a la Asamblea Legislativa, deben ser interpretadas judicialmente según su sentido claro y aceptable. De ser necesario interpretar la ley para determinar cual fue la voluntad legislativa, rige el principio de que los estatutos penales deben ser interpretados restrictivamente en cuanto a lo que desfavorezca al acusado y liberalmente en cuanto a lo que lo favorezca. Pueblo v. Sierra Rodríguez, _ D.P.R _ (1995), 95 J.T.S. 11.
Segundo. No es nuestra función como foro apelativo entrar en los méritos de la moción de traslado y resolver si ésta procede o no. Tampoco nos toca resolver si la moción de traslado es realmente una moción de recusación bajo la Regla 76 de Procedimiento Criminal. Ambos asuntos estarían entre los que precisamente debería resolver al juez de instancia, luego de celebrada la vista evidenciaria y recibida toda la prueba que tuviera a bien presentar el promo vente de la moción de traslado. Recordemos que es doctrina reiterada que la valoración de la prueba corresponde al foro primario, ya que éste está en mejor posición para evaluarla, pues tiene la oportunidad de ver y oír a los testigos declarar. Pueblo v. Maisonave Rodríguez, _ D.P.R. _ (1991), 91 J.T.S. 67.
Tercero. Presentada la moción de traslado, celebrada la vista evidenciaria y evaluada la prueba admitida el tribunal no está limitado a acceder o denegar el traslado. Aún si el tribunal deniega el traslado puede tomar providencias especiales o medidas cautelares para velar porque pueda celebrarse un juicio justo e imparcial en la sala con competencia. Pueblo v. Rodríguez Zayas, supra.
Cuarto. En Rodríguez Zayas, supra, expresamente se señaló que "el promovente de una solicitud de traslado tiene que presentar prueba de hechos específicos que evidencien el supuesto perjuicio". El Panel concluye que el 20 de enero de 1995 la defensa argumentó ante el tribunal los hechos específicos que fundamentaban la moción de traslado. ¿Cómo sabemos cuáles fueron los argumentos de la defensa ese día si no consta en autos la transcripción o la minuta de los sucesos de ese día? En su resolución el juez recurrido escuetamente señala "que el 20 de enero de 1995 la defensa argumentó el alegado incidente que motivó la solicitud de [traslado]...". ¿Nos permiten los documentos que tenemos ante nuestra consideración concluir que ese día la defensa argumentó toda la prueba a su haber en cuanto a los hechos específicos que evidenciaban que el imputado no podía obtener un juicio justo e imparcial? Estimamos que no.
Quinto. El planteamiento de la defensa sobre conducta impropia del Ministerio Fiscal (prosecutorial misconduct) es un tema difícil al que se enfrentan los tribunales hoy día. La *94conducta impropia de un fiscal en un caso criminal, de violar algún Canon de Etica, podría ser motivo para un procedimiento disciplinario ante el foro dispuesto por la ley. Pero una conducta del Ministerio Fiscal que infrinja el principio fundamental de juicio justo puede ser también motivo de remedios judiciales en el propio caso criminal en que se suscita dicha conducta. Véase Fisher, M.T., Harmless Error, Prosecutorial Misconduct and Due Process: There's More Due Process Than The Bottom Line, 88 Columbia L.Rev., 1298 (1988). Morton L.M., Seeking the Elusive Remedy for Prosecutorial Misconduct: Suppression Dismissal or Discipline?, Vol. VII No.4, Georgetown J. of Legal Ethics, 1083 (1994). Un caso reciente en que el Tribunal Supremo de los Estados Unidos se enfrenta al tema de conducta impropia de parte del Ministerio Fiscal demuestra cuán dividido está dicho tribunal en cuanto a este tema y cuán intolerantes podrían ser cuatro de sus jueces con determinada conducta impropia del representante del gobierno en un caso criminal. Véase U.S. v. Wiliams, 112 S.Ct. 1735 (1992). La opinión disidente del Juez Stevens, a la cual se unen los Jueces Blackmun, O'Connor y Thomas, expresa lo siguiente:
"Unlike the Court, I am unwilling to hold that countless forms of prosecutorial misconduct must be tolerated —no matter how prejudicial they may be, or how seriously they may distort tbe legitimate function of the grand jury— simply because they are not proscribed by Rule 6 of the Federal Rules of Criminal Procedures or a statute that is applicable in grand jury proceedings. Such a sharp break with the traditional role of the federal judiciary is unprecedented, unwarranted, and unwise. Unrestrained prosecutorial misconduct in grand jury proceedings is inconsistent with the administration of justice in the federal courts and should be redressed in appropriate cases by the dismissal of indictments obtained by improper methods." Pág. 1753.
En el presente caso una de las alegaciones de conducta impropia de parte del Ministerio Fiscal es que se presionó a la juez a acceder a lo peticionado por el Pueblo so pena de enfrentar dicha juez problemas con su renominación al cargo judicial. Lo menos que ameritaba una alegación tan sería era una vista en la cual la defensa pudiera presentar la prueba específica que exige tanto la ley como la jurisprudencia. De encontrar probadas las alegaciones, el tribunal podía decidir entonces cuáles serían los remedios adecuados para enfrentar la conducta del Ministerio Fiscal. Entre estos estarían, no sólo el traslado de la causa, sino la adopción de medidas diseñadas por el juez para proteger la integridad del proceso judicial en la propia jurisdicción.
III
Por las razones que hemos expuesto disentimos. Hubiésemos paralizado los procedimientos en el foro de instancia y concedido al promovente de la moción de traslado el derecho a ser oído en una vista evidenciada.
Dolores Rodríguez de Oronoz
Juez de Apelaciones